UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1772


CLARENCE B. JENKINS, JR.,

                    Plaintiff - Appellant,

             v.

UNITED STATES,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:17-cv-01775-TLW)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Clarence B. Jenkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence B. Jenkins, Jr., appeals the district court’s order accepting the

recommendation of the magistrate judge and denying the United States’ motion to dismiss

Jenkins’ complaint pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1),

2671-2680 (2012). Jenkins also appeals the court’s order accepting the recommendation

of the magistrate judge, granting the United States’ motion for summary judgment, and

denying Jenkins’ motion for summary judgment. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Jenkins v. United States, No. 3:17-cv-01775-TLW (D.S.C. Apr. 9, 2018; filed Jan. 31, 2019

& entered Feb. 1, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2